DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Here, claim 1, for example, requires that the lighting elements be oriented in a rearward facing direction for illuminating the retail goods when powered. Artwohl provides no teaching or suggestion in this regard. The cited embodiment, at best, simply states that the lighting elements 64 may be located within the storage device 10, but does not specify the orientation of such lighting elements 64. This alone renders Artwohl deficient. Even still, as further explained herein, Artwohl provides no enabling teaching for such an arrangement. And such an arrangement would destroy Artwohl's intended purpose.

Applicant respectfully submits that this passing reference in Artwohl to an alternative placement is not enabled - and more specifically, is not enabled as to any alleged rearward facing orientation of the lighting elements 64 as required by claim 1, for example. By themselves, LCD panels are not self-illuminating. They require the light of external lighting elements, such as LEDs, to display electronic images. Oftentimes these lighting elements are provided directly behind the LCD panel (direct backlighting) or along an edge thereof (edge lighting). It is therefore unclear how Artwohl could plausibly continue to display electronic images, clearly its intended purpose, when placing the lighting elements 64 inside the storage device 10 unless they are oriented to shine light forward into the LCD panel 22. Furthermore, any alleged modification to orient the lighting elements 64 rearward would destroy Artwohl's intended purpose as it would no longer be capable of electronically displaying images.

Examiner’s Response:
Examiner notes that Artwohl teaches orientations which include rearward facing in that Artwohl uses a reflective plate to redirect light towards a frontal display screen.  When the plate is not used to redirect light, it is used to allow light to pass through and illuminate the products within the storage cabinet.

Examiner’s Response:
Examiner notes that Artwohl teaches an alternative embodiment in which the lighting elements are located outside of the door assembly and within the storage device (see paragraph [0072] – “In various embodiments , lighting element 64 may be attached to LCD panel 22 (e.g., attached to rear facing surface 50), attached to spacer 28 (i.e. between LCD panel 22 and rear panel 20), or otherwise mounted within transparent unit 16 or external to transparent unit 16 (e.g., within the storage device 10”)).  Therefore, Examiner finds that such a limitation is not unsatisfactory for its intended use as Artwohl discloses said intended use as a possible embodiment.

Applicant Argues:
Additionally, Examiner states in a conclusory manner that it would have been obvious for a PHOSITA at the time of invention to modify Artwohl with Green's alleged OLED display "to provide an alternative display means as known within the art". OA of 11/15/21 at pg. 4-5. Such conclusory allegations are insufficient to make a prima facie rejection. E.g., MPEP §§ 2143, 2142. Instead, some objective reason to combine the teachings of the references in the cited art itself must be provided - otherwise, the analysis is based on impermissible hindsight reasoning. E.g., id. As Examiner has only provided conclusory allegations here, Applicant respectfully submits that a prima facie case has not been established. Notably, Examiner provides no citation to Artwohl or Green for such any alleged motivation, teaching, or suggestion to so combine the references. See OA of 11/15/21 at pg. 4-5. This indicates that Examiner's analysis is instead based on hindsight bias. 

Indeed, only Applicant's disclosure provides a teaching or suggestion for using an OLED type display in a transparent manner with separate lighting elements for illuminating products through the OLED display. Artwohl makes consistent reference to LCD displays and only LCD displays. Indeed, the field of the invention for Artwohl is specifically directed to "transparent LCD panel[s]". Para. [0002]. Artwohl's entire design is centered around using an LCD panel. 

Examiner’s Response:
Examiner’s notes that Green teaches using LCD or OLED as obvious alternatives.  Examiner further notes that one of ordinary skill in the art would commonly recognize such as well. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


For the reasons stated above, the claims stand rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller that receives said user input from said user interface to control said dispensing device as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Examiner finds no support within the specification for a controller that receives said user input from said user interface to control said dispensing device.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083 – hereinafter Artwohl) in view of Green et al. (US 2014/0078407 – hereinafter Green).
Re Claims 1 and 24:
Artwohl discloses a storage cabinet (10) defining a compartment (within 10) for the retail goods (see Fig. 1); a cover (18); an electronic display (22) located behind, and spaced apart from the cover (18) and outside of said compartment (see Fig. 2), wherein said cover (18) and said electronic display (22) are at least partially transparent such that said retail goods in the compartment are visible through the cover (18) and electronic display (22) (see Figs. 1 and 2); a frame (at 12) for the cover (18) and the electronic display (22), a number of lighting elements (64) located within said compartment (see paragraph [0072] – “In various embodiments , lighting element 64 may be attached to LCD panel 22 (e.g., attached to rear facing surface 50), attached to spacer 28 (i.e. between LCD panel 22 and rear panel 20), or otherwise mounted within transparent unit 16 or external to transparent unit 16 (e.g., within the storage device 10”)), rearward of said electronic display (22), and oriented in a rearward facing direction (facing towards 20) for illuminating the retail goods when powered (see Figs. 1 and 6); and a plurality of masking structures (26, 28, 28a-28f) each having a first surface secured to a front surface of said electronic display (22) and a second surface secured to an inner surface of said cover (18) or an inner surface of said frame (see Fig. 5), wherein each of said plurality of masking structures (26 (when viewed as similar to 28, 28a,-28f) are configured to obfuscate a view beyond said plurality of structures (26 when viewed as similar to 28, 28a-28f) (see Fig. 5 see paragraph [0073]) (see Figs. 1-13), but fails to teach comprising organic light emitting diodes.

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.



Further Re Claim 2:
Artwohl discloses front surface of the electronic display (22) defines a first surface area, and the inner surface of the cover (18) defines a second surface area which is larger than the first surface area (see Fig. 2).  

Further Re Claim 3:
Artwohl discloses wherein: each of said masking structures (26 when viewed as similar to 28, 28a-28f) comprise a first (wall), second (wall), and middle (wall) portion, wherein: said first (wall) portion (contacting side nearest 22) extends parallel with the front surface of said transparent electronic display (22); said second (wall) portion (opposite contacting side nearest 18) extends along said frame and parallel with the inner surface of said cover or along said cover (18) and parallel with the inner surface of said frame (at 12, at 18); and said middle (wall) portion (perpendicular wall to first and second wall nearest 26 of Fig. 6) extends between said first and second portions (see Figs. 2, 5, and 6).  

Further Re Claim 5:
Artwohl discloses wherein: at least one of said plurality of masking structures (26, 28, 28a-28f) extends along each edge of said electronic display (22) (see Figs. 2 and 5).  

Further Re Claim 7:
Artwohl discloses or more grooves (near 60) in the frame (12) for receiving an outer edge of said cover (18) (see Fig. 13).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of An et al. (US 2017/0257956 – hereinafter An et al. (US 2017/0257956 – hereinafter An)
Re Claim 4:
Artwohl in view of Green discloses the device of claim 3, but fails to teach wherein: each of said middle portions extend at a non-perpendicular angle from said first portion and said second portion.  

An further in view teaches wherein: each of a middle portions (portion of 250 near 260) extend at a non-perpendicular angle from a first portion (portion of 250 near 116) and a second portion (portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of An to provide an alternative mounting means design capable of spacing as known within the art.

Claims 6, 10, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Szu-Tung Ling (Us 2012/0236571 – hereinafter Ling).
Re Claims 6 and 10:
Artwohl in view of Green discloses the device of claim 1, but fails to teach a plurality of brackets, wherein a first surface of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface of each of said plurality of bracket is secured to said frame.

Ling further in view teaches plurality of brackets (near 24, near 4), wherein a first surface (C shaped bracket groove) of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface (outer surface wall portions) of each of said plurality of brackets (near 24, near 4) is secured to said frame (2) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Ling to allow for secure placement of a display screen within a housing.

Re Claim 14:
Artwohl discloses a storage cabinet defining a compartment for showcasing the retail goods; a first (64a) and second (64b) lighting panel extending within the compartment (see Fig. 5); a number of illumination elements (individual elements near 64a, near 64 b) located on each of said lighting panels (64a, 64b) and configured to illuminate the retail goods when powered (see Fig. 5); a cover (18) configured to permit viewing of said retail goods within said compartment through said cover (18); an electronic display (22) positioned behind, spaced apart from said cover (18) and outside of the compartment (see Fig. 2), wherein said electronic display (22) is configured to permit viewing of said retail goods within said compartment through said electronic display (22); a frame assembly (12) connected to said storage cabinet and at least partially  surrounding an outer perimeter of the cover (18) and the electronic display (22); a controller in electronic communication with the electronic display (22) and configured to control the images displayed thereon (see paragraph [0009]); a plurality of masking structures (26, 28, 28a-28f) located within the frame assembly (12) and extending between said electronic display (22) and said cover (18) to obfuscate a view beyond said masking structures (26, 28, 28a-28f), and a number of grooves )(near 60) in said frame assembly (12) securing said cover (18) to said frame assembly (12) (see Fig. 13) (see Figs. 1-13), wherein said first (64a) and second (64b) lighting panels are located rearward of said electronic display (22) and oriented in a rearward facing direction (see Figs. 5 and 6), but fails to teach comprising organic light emitting diodes, a number of brackets securing said electronic display to said frame assembly. 

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.


Ling teaches a number of brackets (top bracket near 24, bottom bracket near 4) securing an electronic display (31, 32) to a frame assembly (2) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Ling to allow for secure placement of a display screen within a housing.

Further Re Claims 16 and 17:
Artwohl discloses a width of the cover (18) is greater than a width of the electronic display (22) (see Fig. 2).  

Further Re Claim 19:
Artwohl discloses said cover (18) comprises glass (see paragraph [0051]).  



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of Lee et al. (US 2012/0105761 – hereinafter Lee).
Re Claim 11:
Artwohl in view of Green and Ling discloses the device of claim 6 including a double-sided adhesive securing the electronic display (see Artwohl paragraph [0118]), but fails to teach to said first surface of each of said plurality of brackets.  

Lee further in view teaches adhesive securing an electronic display to a first surface of a bracket (see paragraphs [0172 and 0176]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green and Ling with that of Lee to secure a bracket and mounting configuration in place.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of Linder et al. (US 2010/0180615 – hereinafter Linder).
Re Claim 13:
Artwohl in view of Green discloses the device of claim 1, including a number of lighting panels (64a, 64b), wherein each of said lighting elements (64) are mounted to one of said number of lighting panels (see Fig. 5), but fails to teach wherein each of said number of lighting panels are connected to a rear surface of the electronic display and extend at an obtuse angle from the rear surface into said storage compartment.

Linder further in view teaches wherein each of a number of lighting panels (30) are connected to a rear surface of a display and extend at an obtuse angle from the rear surface into a storage compartment (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Linder to provide an alternative arrangement for illuminating an inner compartment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of An.
Re Claim 15:
Artwohl in view of Green and Ling discloses each of said masking structures comprises a first (wall), second (wall), and third portion (wall), wherein: said first portion extends along a front surface of the electronic display (22); said third portion extends along an inner surface of said cover (18) (see Artwohl Fig. 5); but fails to teach said second portion extends between, and at a non-perpendicular angle from, the first portion and the second portion.  


An further in view teaches a second portion (portion of 250 near 260) extends between, and at a non-perpendicular angle from a first portion (portion of 250 near 116 and a second portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green and Ling with that of An to provide an alternative mounting means design capable of spacing as known within the art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green, Paolo Borra (US 2013/0211583 – hereinafter Borra), and Kang et al. (US 8,797,737 – hereinafter Kang).
Re Claim 21:
Artwohl discloses a storage cabinet (10) defining a compartment for showcasing the retail goods; a user interface (62) for receiving user input selecting one or more of the retail goods for purchase and dispensation; a door assembly connected to a forward portion of said storage cabinet in a hinged manner (see Fig. 1, see paragraph [0012]), said door assembly comprising: an electronic display (22) configured to display the images while permitting simultaneous viewing of the retail goods through the electronic display (22); wherein said electronic display is located outside of the compartment (see Fig. 2); a cover (18) positioned forward of the electronic display (22) and configured to permit viewing of the images and the retail goods through the cover (18); a frame (12) connected to said storage cabinet and securing the cover (18) forward of the electronic display (22); and a plurality of masking structures (26, 28, 28a-28f) located within the frame and extending between a front surface of the electronic display (22) and a rear surface of the cover (18) to obfuscate a view by the user beyond said plurality of masking structures (see Fig. 6) (see Figs. 1-13), and a number of lighting elements (64a, 64b) located within said compartment (see paragraph [0072]), rearward of said electronic display (22), and oriented in a rearward facing direction for illuminating the retail goods when powered (see Figs. 5 and 6), a controller located within the storage cabinet configured to control the images displayed at the electronic display and operation of said user interface (see paragraphs [0009, 0038, and 0094]); and wiring connecting said controller to said electronic display (see paragraphs [0039, 0045, 0095, and 0096]), but fails to teach comprising a dispensing device located in the storage cabinet configured to permit access to purchased and dispensed ones of the retail goods, organic light emitting diodes, purchase and dispensation (as in vending process).

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.

Borra teaches purchase and dispensation (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Borra to allow for vending purchases of a product at a single location as commonly known within the art.  

Kang teaches a dispensing device (15) located in a storage cabinet configured to permit access to purchased and dispensed ones of retail goods (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green, Borra, and Kang to allow for vending purchases of a product using an alternative vending machine as commonly known within the art.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green further in view of Kang.
Re Claims 22 and 23:
Artwohl in view of Green discloses a user interface (62) located at said storage cabinet configured to receive user input regarding certain of the retail goods to be purchased and dispensed (see Artwohl Fig. 1); but fails to teach a dispensing device located within the storage cabinet configured to selectively dispense purchased ones of the retail goods based on said user input received at said user interface.

Kang further in view teaches a user interface (11, 12, 14, 22) located at a storage cabinet configured to receive user input regarding certain of a retail goods to be purchased and dispensed, a dispensing device (15 and/or dispensing device which provides the actual dispensing) located within the storage cabinet configured to selectively dispense purchased ones of the retail goods based on said user input received at said user interface (see Figs. 1-4).  Re Claim 23: Kang teaches a controller configured to control images displayed at an electronic display and receive said user input from said user interface to control said dispensing device (Examiner notes as obvious in view of the teachings of Kang and common vending machines, further see col. 4 lines 1-10, col. 4 lines 20-30, and col. 4 lines 39-41).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Kang to allow for vending purchases of a product using an alternative vending machine as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.R/Examiner, Art Unit 3651                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653